 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13
                                 UNITED STATES DISTRICT COURT
14
                                        DISTRICT OF NEVADA
15

16 JENNY A. HUNT, f.k.a. JENNY A. RICCI,            CASE NO.: 3:18-cv-00501-LRH-WGC

17                        Plaintiff,
                                                 STIPULATION AND ORDER TO
18 v.                                            EXTEND DEADLINE FOR
                                                 DEFENDANT TO FILE A REPLY IN
19 WASHOE COUNTY SCHOOL DISTRICT, a SUPPORT OF MOTION TO DISMISS
   political subdivision of the State of Nevada,
20
                          Defendant.             (First Request)
21

22

23         Plaintiff Jenny A. Hunt (“Plaintiff” or “Hunt”) and Defendant Washoe County School

24 District (“Defendant” or the “District”), by and through their respective counsel, hereby submit the

25 following Stipulation and [Proposed] Order to Extend Deadline for Defendant to File a Reply in

26 support of Defendant’s Motion to Dismiss [ECF No. 7]. The District seeks a three-week extension

27 to submit its reply. This request is made in good faith to accommodate the schedule of defense

28 counsel, and is not made for the purpose of delay, and will not result in any undue delay or

                                               Page 1 of 2
 1 prejudice. Accordingly, the Parties have agreed and stipulate that the deadline for the District to

 2 submit a reply in support of its Motion to Dismiss will be on or before February 6, 2019.

 3
     RESPECTFULLY SUBMITTED,
 4

 5
     DATED this 15th day of January, 2019.            DATED this 15th day of January, 2019
 6

 7   BY: /s/ Francis C. Flaherty   .                  BY: /s/ Ricardo N. Cordova         .
        FRANCIS C. FLAHERTY, ESQ.                        ANTHONY L. HALL, ESQ.
 8      Nevada Bar No. 5303                              Nevada Bar No. 5977
        FFlaherty@dyerlawrence.com                       AHall@hollandhart.com
 9      CASEY C. GILLHAM, ESQ.                           RICARDO N. CORDOVA, ESQ.
        Nevada Bar No. 11971                             Nevada Bar No. 11942
10      CGillham@dyerlawrence.com                        RNCordova@hollandhart.com
        Dyer Lawrence, LLP                               HOLLAND & HART LLP
11      2805 Mountain Street                             5441 Kietzke Lane, Second Floor
        Phone: (775) 885-1896                            Reno, Nevada 89511
12      Fax: (775) 885-8728                              Telephone: (775) 327-3000
                                                         Fax: (775) 786-6179
13       Attorneys for Plaintiff
                                                             Attorneys for Defendant
14

15                                           ORDER

16

17    IT IS SO ORDERED:
18    DATED this 16th day of January, 2019.

19
                                                   ____________________________________
20                                                 LARRY R. HICKS
                                                   UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26

27

28

                                               Page 2 of 2
